Exhibit 10.1

ECLIPSE RESOURCES CORPORATION 2014 LONG-TERM INCENTIVE PLAN,

AS AMENDED BY THE FIRST AMENDMENT



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I

   GENERAL      1  

Section 1.01

   Purposes      1  

Section 1.02

   Definitions      1  

Section 1.03

   Administration      3  

(a)

   Authority of the Committee      3  

(b)

   Manner of Exercise of Committee Authority      3  

(c)

   Limitation of Liability      3  

Section 1.04

   Stock Subject to Plan      3  

(a)

   Total Shares Available      3  

(b)

   Stock Offered      3  

Section 1.05

   Eligibility      3  

Section 1.06

   Award Limitations      3  

(a)

   Annual Limit on Qualified Performance-Based Awards      3  

(b)

   Plan Limit on Awards of Incentive Stock Options      4  

(c)

   Annual Limit on Options and SARs      4  

(d)

   Annual Limit on Awards to Non-Employee Directors      4  

ARTICLE II

   AWARDS UNDER THE PLAN      4  

Section 2.01

   General      4  

Section 2.02

   Options      4  

(a)

   Exercise Price      4  

(b)

   Time and Conditions of Exercise      4  

(c)

   Payment      4  

(d)

   Exercise Term      4  

(e)

   ISOs      4  

(f)

   Prohibition on Repricing      4  

Section 2.03

   Stock Appreciation Rights      5  

(a)

   Right to Payment      5  

(b)

   Time and Conditions of Exercise      5  

(c)

   Prohibition on Repricing      5  

Section 2.04

   Restricted Stock      5  

(a)

   Restrictions      5  

(b)

   Rights as Stockholder      5  

(c)

   Certificates for Stock      5  

(d)

   Dividends and Splits      5  

Section 2.05

   Restricted Stock Units      5  

Section 2.06

   Dividend Equivalent Rights      6  

Section 2.07

   Stock or Other Stock-Based Awards      6  

Section 2.08

   Performance Awards      6  

(a)

   Performance Conditions      6  

(b)

   Performance Awards Granted to Covered Employees      6  

(c)

   Written Determinations      7  

ARTICLE III

   PROVISIONS APPLICABLE TO AWARDS      7  

Section 3.01

   Term of Awards      7  

Section 3.02

   Forfeiture Events      7  

Section 3.03

   No Rights as a Stockholder      8  

Section 3.04

   Form and Timing of Payment under Awards; Deferrals      8  

Section 3.05

   Existence of Plans and Awards      8  

Section 3.06

   Change of Control      8  

(a)

   General      8  

(b)

   Options and SARs      8  

Section 3.07

   Adjustments      8  

Section 3.08

   Substitute Awards      9  

Section 3.09

   Transferability of Awards      9  

 

i



--------------------------------------------------------------------------------

Section 3.10

   Taxes      9  

Section 3.11

   Amendment, Modification and Termination      9  

Section 3.12

   Correction of Errors      10  

Section 3.13

   Limitation on Rights Conferred under Plan      10  

Section 3.14

   Unfunded Status of Awards      10  

Section 3.15

   Nonexclusivity of this Plan      10  

Section 3.16

   Fractional Shares      10  

Section 3.17

   Severability      10  

Section 3.18

   Governing Law      10  

Section 3.19

   Conditions to Delivery of Stock      10  

Section 3.20

   Special Provisions Related Section 409A of the Code      10  

Section 3.21

   Plan Establishment and Term      10  

 

ii



--------------------------------------------------------------------------------

ARTICLE I

GENERAL

Section 1.01 Purposes. The purposes of the Eclipse Resources Corporation 2014
Long-Term Incentive Plan (the “Plan”) are to assist the Company and its
Affiliates to attract, retain and motivate officers, directors, employees
(including prospective employees) and consultants, and to promote the alignment
of their interests with those of the Company’s stockholders.

Section 1.02 Definitions. Wherever the following terms are used they will have
the meanings set forth below, unless the context clearly indicates otherwise:

(a) “Affiliate” means a corporation, partnership, business trust, limited
liability company, or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is directly or indirectly owned by the Company.

(b) “Award” means any Option, SAR, Restricted Stock Award, Restricted Stock
Unit, Dividend Equivalent Right, Other Stock-Based Award or Performance Award,
together with any other right or interest granted under the Plan to a
Participant.

(c) “Award Agreement” means the written document or documents by which each
Award is evidenced.

(d) “Beneficial Owner” has the meaning set forth in Rule 13d-3 under the
Exchange Act.

(e) “Beneficiary” means one or more persons, trusts or other entities designated
by a Participant, in his or her most recent written beneficiary designation
filed with the Committee (pursuant to a form prescribed by the Committee), to
receive the benefits specified under this Plan upon such Participant’s death, or
to which Awards or other rights are transferred as permitted under Section 3.09.
If upon a Participant’s death there is no designated Beneficiary or surviving
designated Beneficiary, the term Beneficiary means the Participant’s estate.

(f) “Board” means the Company’s Board of Directors.

(g) “Change of Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following:

(i) A transaction or series of related transactions (other than an offering of
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any subsidiary of the Company, any employee
benefits plan (or related trust) sponsored or maintained by the Company or any
subsidiary of the Company, or any “person” that, prior to such transaction,
directly or indirectly controls, is controlled by, or is under common control
with, the Company (collectively, “Excluded Persons”)) directly or indirectly
becomes the Beneficial Owner of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities with respect to the election of directors of the Company;
or

(ii) During any twenty-four (24) consecutive month period, the individuals who,
at the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority of the Board; provided, however, that except as set forth in
the following sentence, an individual who becomes a member of the Board
subsequent to the beginning of the twenty-four (24) month period will be deemed
to have satisfied such twenty-four (24) month requirement (and be an Incumbent
Director) if such director was elected by, or on the recommendation of or with
the approval of, at least two-thirds (2/3) of the directors who then qualified
as Incumbent Directors;

(iii) The consummation of a sale or disposition of all or substantially all the
Company’s assets in one or a series of related transactions;

(iv) The consummation of a merger, consolidation, or reorganization of the
Company or the acquisition of outstanding Stock and as a result of or in
connection with such transaction (A) fifty (50%) or more of the outstanding
Stock or the voting securities of the Company outstanding immediately prior
thereto or the outstanding shares of common stock or the combined voting power
of the outstanding voting securities of the surviving entity are owned, directly
or indirectly, by any other person other than an Excluded Person, or (B) the
voting securities of the Company outstanding immediately prior thereto do not
immediately after such transaction continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such merger, consolidation, or reorganization; or

(v) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

(h) “Code” means the Internal Revenue Code of 1986, as amended. Any reference
herein to a section of the Code includes any successor provision to such
section.

(i) “Committee” means a committee of two or more directors designated by the
Board to administer this Plan, and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
“performance-based”

 

1



--------------------------------------------------------------------------------

compensation under section 162(m) of the Code, will be a committee or
subcommittee of the Board composed of two or more members, each of whom is an
“outside director” within the meaning of section 162(m) of the Code, and which,
to the extent the Board determines it is appropriate for Awards under the Plan
to qualify for the exemption available under Rule 16b-3, will be a committee or
subcommittee of the Board composed of two or more members, each of whom is a
“non-employee director” within the meaning of Rule 16b-3.

(j) “Covered Employee” means an Eligible Person who is both (i) designated by
the Committee as likely to be a “covered employee” within the meaning of section
162(m)(3) of the Code, and (ii) expected by the Committee to be the recipient of
compensation (other than “performance-based compensation” under section
162(m)(3) of the Code) in excess of $1,000,000 for the tax year of the Company
with regard to which a deduction for compensation paid to such Participant under
the Plan would be allowed notwithstanding section 162(m) of the Code.

(k) “Dividend Equivalent Right” means a right granted under Section 2.06, which
represents an unfunded and unsecured promise to pay to the recipient amounts
equal to all or any portion of the regular cash dividends that would be paid on
shares of Stock covered by an Award if such shares had been delivered pursuant
to an Award.

(l) “Effective Date” means, notwithstanding the Plan’s establishment date
described in Section 3.21, the first date on which Awards may be granted
pursuant to the Plan, which date will be immediately prior to the closing of the
initial public offering of the Company.

(m) “Eligible Person” means an individual described in Section 1.05.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Exercise Price” means (i) the case of Options, the price specified in the
recipient’s Award Agreement as the price-per-share of Stock at which such share
can be purchased pursuant to the Option, or (ii) in the case of SARs, the price
specified in the recipient’s Award Agreement as the reference price-per-share of
Stock used to calculate the amount payable upon settlement of the SAR.

(p) “Fair Market Value” means, with respect to Stock as of any specified date,
(i) if the Stock is traded on a national securities exchange, the closing price
of the Stock on the immediately preceding date (or if no sales occur on that
date, on the last preceding date on which such sales of the Stock are so
reported); (ii) if the Stock is not traded on a national securities exchange but
is traded over the counter, the average between the reported high and low or
closing bid and asked prices of the Stock on the most recent date on which Stock
was publicly traded; (iii) if the Stock is not publicly traded, the amount
determined by the Committee in its discretion in such manner as it deems
appropriate; or (iii) if the specified date is the date of an initial public
offering of Stock, the offering price under such initial public offering. In all
events, Fair Market Value will be determined pursuant to a method that complies
with the requirements of section 409A of the Code.

(q) “Incentive Stock Option” or “ISO” means an Option that is intended to
qualify for special Federal income tax treatment pursuant to sections 421 and
422 of the Code, and which is so designated in the applicable Award Agreement.

(r) “Non-Employee Director” means a member of the Board who is not an employee
of the Company or any of its subsidiaries.

(s) “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

(t) “Option” means a right granted to a Participant under Section 2.02 to
purchase Stock at a specified price during specified time periods.

(u) “Other Stock-Based Award” means an Award granted to a Participant under
Section 2.07.

(v) “Participant” means, as of a specified date, a person who holds an Award
that is outstanding as of such specified date.

(w) “Performance Award” means a right, granted to a Participant under
Section 2.08, to receive a cash payment, Stock or other Award based upon
performance criteria specified by the Committee.

(x) “Qualified Performance-Based Award” means a Performance Award granted to a
Covered Person that is intended to qualify as “performance-based compensation”
within the meaning of section 162(m)(3) of the Code.

(y) “Restricted Stock” means Stock granted to a Participant under Section 2.03,
that is subject to certain restrictions and to a risk of forfeiture.

(z) “Restricted Stock Unit” means an unfunded and unsecured right granted to a
Participant under Section 2.05, to receive Stock, cash or a combination thereof
at the end of a specified period, which right is subject to certain restrictions
and to a risk of forfeiture.

(aa) “Rule 16b-3” means Rule 16b-3, promulgated by the Securities and Exchange
Commission under section 16 of the Exchange Act, applicable to the Plan and
Participants.

(bb) “Section 162(m) Transition Period” has the meaning set forth in
Section 2.08(b).

(cc) “Securities Act” means the Securities Act of 1933, as amended.

 

2



--------------------------------------------------------------------------------

(dd) “Stock” means the Company’s common stock, par value $0.01 per share, and
such other securities as may be substituted for Stock pursuant to Section 3.07.

(ee) “Stock Appreciation Right” or “SAR” means a right to receive, upon exercise
thereof, the excess of (i) the Fair Market Value of one share of Stock on the
date of exercise over (ii) the exercise price of the SAR.

Section 1.03 Administration.

(a) Authority of the Committee. The Plan will be administered by the Committee
except to the extent the Board elects to administer the Plan, in which case
references herein to the “Committee” are deemed to be references to the “Board.”
The Committee has complete control over the administration of the Plan and has
the authority in its sole discretion to (i) exercise all of the powers granted
to it under the Plan, (ii) to the extent not inconsistent with the Plan,
prescribe, amend and rescind rules and regulations relating to the Plan
including rules governing its own operations, (iii) make all determinations
necessary or advisable in administering the Plan, (iv) correct any defect,
supply any omission and reconcile any inconsistency in the Plan, (v) grant
Awards and determine who will receive Awards, when such Awards will be granted
and the terms of such Awards, including setting forth provisions with regard to
the termination of a recipient’s employment or service, (vi) accelerate the time
or times at which an Award becomes vested, unrestricted or may be exercised, and
(vii) waive or amend any goals, restrictions or conditions set forth in an Award
Agreement, unless otherwise provided in the Award Agreement. The determinations
of the Committee will be final, binding and conclusive. By accepting any Award
under the Plan, each Participant and each person claiming under or through him
or her will be conclusively deemed to have indicated his or her acceptance and
ratification of, and consent to, any action taken under the Plan by the
Committee.

(b) Manner of Exercise of Committee Authority. Actions of the Committee may be
taken by the vote of a majority of its members present at a meeting (which may
be held telephonically). Any action taken by written instrument signed by a
majority of the Committee members, and action so taken, will be fully as
effective as if it had been taken by a vote at a meeting. The Committee may
allocate among its members and delegate to any person who is not a member of the
Committee, any of its powers, responsibilities or duties. In delegating its
authority the Committee will consider the extent to which any delegation may
cause an Award to fail to be deductible under section 162(m) of the Code or to
fail to meet the requirements of Rule 16b-3.

(c) Limitation of Liability. The Committee and each member thereof will be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company, the Company’s
legal counsel, independent auditors, consultants or any other agents assisting
in the administration of this Plan. Members of the Committee and any officer or
employee of the Company acting at the direction or on behalf of the Committee
will not be personally liable for any action or determination taken or made in
good faith with respect to this Plan, and will, to the fullest extent permitted
by law, be indemnified and held harmless by the Company with respect to any such
action or determination. The foregoing right of indemnification is not exclusive
of any other rights of indemnification to which the member may be entitled under
the Company’s certificate of incorporation or by-laws, each as may be amended
from time to time, or otherwise.

Section 1.04 Stock Subject to Plan.

(a) Total Shares Available. Subject to adjustment as provided in Section 3.07,
the aggregate number of shares of Stock reserved and available for issuance
under the Plan will be 25,000,000. No Award may be granted if the number of
shares of Stock to be delivered in connection with such Award exceeds the number
of shares of Stock remaining available under the Plan minus the aggregate number
of shares of Stock to be delivered in connection with then-outstanding Awards.
If an Award is forfeited or otherwise terminates or is canceled without the
delivery of shares of Stock, shares of Stock are surrendered or withheld from an
Award to satisfy any obligation of the Participant (including Federal or state
taxes) or shares of Stock owned by a Participant are tendered to pay the
exercise price of an Award, then the shares of Stock covered by such forfeited,
terminated or canceled Award or which are equal to the number of shares of Stock
surrendered, withheld or tendered, will again become available for issuance
under the Plan.

(b) Stock Offered. The shares of Stock that may be delivered pursuant to Awards
may be authorized but unissued Stock or authorized and issued Stock held in the
Company’s treasury, or otherwise acquired for purposes of the Plan.

Section 1.05 Eligibility. Awards under the Plan may be made to current, former
(solely with respect to their final year of service) and prospective officers,
directors, employees and consultants of the Company or an Affiliate as the
Committee may select.

Section 1.06 Award Limitations. Except as provided under this Section 1.06,
there is no limit on the amount of cash and securities (other than the overall
Plan limit on shares of Stock as provided in Section 1.04) that may be subject
to Awards to any Eligible Person under the Plan.

(a) Annual Limit on Qualified Performance-Based Awards. The maximum number of
shares of Stock with respect to which Qualified Performance-Based Awards may be
granted during any calendar year to any Covered Employee shall be 4,000,000 (as
adjusted pursuant to the provisions of Section 3.07). The maximum payment under
any Qualified Performance-Based Award denominated in dollars that may be granted
during any calendar year to any Covered Employee shall be $5,000,000 for each
12-month period contained in the performance period for such Qualified
Performance-Based Award.

 

3



--------------------------------------------------------------------------------

(b) Plan Limit on Awards of Incentive Stock Options. Subject to adjustment as
provided in Section 3.07, no more than 16,000,000 shares of Stock that can be
delivered under the Plan may be deliverable pursuant to the exercise of
Incentive Stock Options.

(c) Annual Limit on Options and SARs. In any single calendar year an employee
may not be granted Options or SARs covering or relating to more than 4,000,000
shares of Stock, subject to adjustment in a manner consistent with any
adjustment made pursuant to Section 3.07.

(d) Annual Limit on Awards to Non-Employee Directors. The maximum number of
shares of Stock with respect to which Awards may be granted during any calendar
year to any Non-Employee Director shall be 500,000 (as adjusted pursuant to the
provisions of Section 3.07). The maximum payment under any Award denominated in
dollars that may be granted during any calendar year to any Non-Employee
Director shall be $1,000,000.

ARTICLE II

AWARDS UNDER THE PLAN

Section 2.01 General. Options, SARs, Restricted Stock Units, Restricted Stock,
Performance Awards, Other Stock-Based Awards, or any combination thereof, may be
granted to such Eligible Persons and for, covering or relating to, such number
of shares of Stock as the Committee may determine. Determinations made by the
Committee under the Plan need not be uniform and Awards may be made selectively
among Eligible Persons under the Plan, whether or not such Eligible Persons are
similarly situated.

Section 2.02 Options. The Committee is authorized to grant Options to Eligible
Persons on the following terms and conditions:

(a) Exercise Price. The exercise price per share of Stock under an Option will
be determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 3.08)
will not be less than the Fair Market Value per share of Stock on the date of
grant (or in the case of an Incentive Stock Option granted to an individual who
possesses more than 10 percent of the total combined voting power of all classes
of stock of the Company or its parent or any subsidiary, 110% of the Fair Market
Value per share of Stock on the date of grant).

(b) Time and Conditions of Exercise. The Committee will determine the time or
times at which an Option may be exercised in whole or in part. Except as
otherwise determined by the Committee or provided in an Award Agreement or other
written agreement between the Participant and the Company or an Affiliate, in
the event that the employment of a Participant with the Company and its
Affiliates (or the Participant’s service to the Company and its Affiliates)
terminates for any reason, (i) all of the Participant’s Options that were
exercisable on the date of such termination of employment or service will remain
exercisable for, and will otherwise terminate at the end of, a period of 90 days
after the date of such termination, but in no event after the expiration date of
the Options, and (ii) all of the Participant’s Options that were not exercisable
on the date of such termination will be forfeited immediately; provided,
however, that such Options may become fully vested and exercisable in the
discretion of the Committee.

(c) Payment. The Committee will determine the methods by which the exercise
price of any Option may be paid, the form of payment, and the methods by which
shares of Stock will be delivered or deemed to be delivered to a Participant
upon his or her exercise of the Option. As determined by the Committee at or
after the date of grant of an Option, the payment of the exercise price of an
Option may be made, in whole or in part, in the form of (i) cash or cash
equivalents, (ii) delivery (by either actual deliver or attestation) of
previously-acquired shares of Stock based on the Fair Market Value of such Stock
on the date of exercise, (iii) withholding of shares of Stock from the Option
based on the Fair Market Value of such Stock on the date of exercise,
(iv) broker-assisted market sales, or (v) any other cashless exercise
arrangement.

(d) Exercise Term. No Option granted under the Plan may be exercisable for more
than ten years following the date of grant of the Option.

(e) ISOs. The Committee may grant Incentive Stock Options only to eligible
employees of the Company or its subsidiaries (as defined for this purpose in
section 424(f) of the Code). The terms of any ISO granted under this Plan will
comply in all respects with the provisions of section 422 of the Code. ISOs may
not be granted more than ten years after the earlier of the adoption of this
Plan or the approval of this Plan by the Company’s stockholders. Notwithstanding
the foregoing, the Fair Market Value of the shares of Stock subject to an ISO
and the aggregate Fair Market Value of the shares of stock of any parent or
subsidiary corporation (within the meaning of sections 424(e) and (f) of the
Code) subject to any other ISO (within the meaning of section 422 of the Code)
of the Company or a parent or subsidiary corporation (within the meaning of
sections 424(e) and (f) of the Code) that first becomes purchasable by a
Participant in any calendar year may not (with respect to that Participant)
exceed $100,000, or such other amount as may be prescribed under section 422 of
the Code. Failure to comply with this provision will cause the excess to be
reclassified as Nonqualified Stock Options in accordance with the Code.

(f) Prohibition on Repricing. Except as otherwise provided in Section 3.07,
without the prior approval of the stockholders of the Company: (i) the exercise
price of an Option may not be reduced, directly or indirectly, (ii) an Option
may not be cancelled in exchange for cash in an amount, or other Awards with a
value, that exceeds the excess, if any, of the Fair Market Value of the shares

 

4



--------------------------------------------------------------------------------

of Stock subject to the Option at the time of the cancellation or exchange over
the exercise price of such Option, or for Options or SARs with an exercise price
that is less than the exercise price of the original Option, except as permitted
in accordance with Section 3.06, and (iii) the Company may not repurchase an
Option for value (in cash, substitutions, cash buyouts, or otherwise) from a
Participant if the current Fair Market Value of the Stock underlying the Option
is lower than the exercise price of the Option.

Section 2.03 Stock Appreciation Rights. The Committee is authorized to grant
SARs to Eligible Persons on the following terms and conditions:

(a) Right to Payment. Upon the exercise of a SAR the Participant has the right
to receive, for each share of Stock with respect to which the SAR is being
exercised, the excess, if any, of (i) the Fair Market Value of one share of
Stock on the date of exercise, over (ii) the exercise price of the SAR as
determined by the Committee and set forth in the Award Agreement, which exercise
price will not be less than the Fair Market Value of the Stock on the date of
grant of the SAR.

(b) Time and Conditions of Exercise. The Committee will determine the time or
times at which and the circumstances under which a SAR may be exercised in whole
or in part (including based on achievement of performance goals or future
service requirements), the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Stock will be
delivered or deemed to be delivered to Participants, and any other terms and
conditions of the SAR. Except as otherwise determined by the Committee or
provided in an Award Agreement or other written agreement between the
Participant and the Company or an Affiliate, in the event that the employment of
a Participant with the Company and its Affiliates (or the Participant’s service
to the Company and its Affiliates) terminates for any reason, (i) all of the
Participant’s SARs that were exercisable on the date of such termination of
employment or service will remain exercisable for, and will otherwise terminate
at the end of, a period of 90 days after the date of such termination, but in no
event after the expiration date of the SARs, and (ii) all of the Participant’s
SARs that were not exercisable on the date of such termination will be forfeited
immediately; provided, however, that such SARs may become fully vested and
exercisable in the discretion of the Committee.

(c) Prohibition on Repricing. Except as otherwise provided in Section 3.07,
without the prior approval of the stockholders of the Company: (i) the exercise
price of a SAR may not be reduced, directly or indirectly, (ii) a SAR may not be
cancelled in exchange for cash in an amount, or other Awards with a value, that
exceeds the excess, if any, of the Fair Market Value of the shares of Stock
subject to the SAR at the time of the cancellation or exchange over the exercise
price of such SAR, or for Options or SARs with an exercise price that is less
than the exercise price of the original SAR, except as permitted in accordance
with Section 3.06, and (iii) the Company may not repurchase a SAR for value (in
cash, substitutions, cash buyouts, or otherwise) from a Participant if the
current Fair Market Value of the Stock underlying the SAR is lower than the
exercise price of the SAR.

Section 2.04 Restricted Stock. The Committee may grant Awards of Restricted
Stock to Eligible Persons on the following terms and conditions:

(a) Restrictions. Shares of Restricted Stock will be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals or future service requirements), in such
installments or otherwise, as the Committee may determine. During the restricted
period applicable to the Restricted Stock, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined or otherwise encumbered by the
Participant, except as permitted pursuant to Section 3.09.

(b) Rights as Stockholder. Upon the issuance of shares of Restricted Stock in
the name of a Participant the Participant will have the rights of a stockholder
with respect to the shares of Restricted Stock and will become the record holder
of such shares, subject to the provisions of the Plan and the Award Agreement.

(c) Certificates for Stock. Restricted Stock granted under this Plan may be
evidenced in such manner as the Committee may determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(d) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require or permit a Participant to elect that any cash
dividends paid on a share of Restricted Stock be automatically reinvested in
additional shares of Restricted Stock, applied to the purchase of additional
Awards, or deferred without interest to the date of vesting of the associated
Restricted Stock. Unless otherwise determined by the Committee, Stock
distributed in connection with a stock split or stock dividend, and other
property (other than cash) distributed as a dividend, will be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.

Section 2.05 Restricted Stock Units. The Committee may at any time and from time
to time grant Restricted Stock Units under the Plan to such Eligible Persons and
in such amounts as it determines. Each Restricted Stock Unit will entitle the
recipient to receive upon vesting one share of Stock from the Company or an
amount of cash equal to the Fair Market Value of one share of Stock, or a

 

5



--------------------------------------------------------------------------------

combination thereof, as determined by the Committee. Restricted Stock Units
granted to a Participant will be subject to risk of forfeiture and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on achievement of performance goals or future service requirements), in
such installments or otherwise, as the Committee may determine.

Section 2.06 Dividend Equivalent Rights. The Committee may grant Dividend
Equivalent Rights to a Participant, entitling the Participant to receive cash,
Stock, other Awards, or other property equal in value to dividends paid with
respect to a specified number of shares of Stock. Dividend Equivalent Rights may
be awarded on a free-standing basis or in connection with another Award, and may
be subject to such restrictions on transferability and risks of forfeiture as
the Committee may specify. The Committee may provide that Dividend Equivalent
Rights will be paid or distributed when accrued or deemed reinvested in
additional Stock, other Awards or other investment vehicles.

Section 2.07 Stock or Other Stock-Based Awards. The Committee is authorized,
subject to the limitations under applicable law, to make such other Awards that
are payable in, valued in whole or in part by reference to, or otherwise based
on or related to shares of Stock, as deemed by the Committee to be consistent
with the purposes of the Plan, including without limitation shares of Stock
awarded purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into shares of Stock, and Awards valued by reference to the book
value of shares of Stock. The Committee will determine the terms and conditions
of such Awards.

Section 2.08 Performance Awards.

(a) Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Section 2.08(b).

(b) Performance Awards Granted to Covered Employees. If the Committee intends
that a Performance Award to be granted to a Covered Person should qualify as
“performance-based compensation” for purposes of section 162(m) of the Code, the
grant, exercise or settlement of such Performance Award will be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 2.08(b). Notwithstanding anything to the contrary in the Plan, the
Company intends to rely on the transition relief set forth in Treasury
Regulation § 1.162-27(f) and, as such, the deduction limitation imposed by
section 162(m) of the Code will not apply to the Company until the earliest to
occur of (i) the material modification of the Plan within the meaning of
Treasury Regulation § 1.162-27(h)(1)(iii), or (ii) the first meeting of the
shareholders of the Company at which directors are to be elected that occurs
after December 31, 2018 (the “Section 162(m) Transition Period”) and during the
Section 162(m) Transition Period awards to Covered Employees will only be
required to comply with the annual award limitations in Section 1.06.

(i) Performance Goals Generally. The performance goals for such Performance
Awards will consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 2.08(b). Performance goals will be
objective and will be designed to meet the requirements for “performance-based
compensation” under section 162(m) of the Code. The Committee may determine that
such Performance Awards will be granted, exercised, or settled upon achievement
of any one or more performance goals.

(A) Performance Goals. One or more of the following business criteria will be
used by the Committee in establishing performance goals for such Performance
Awards: (1) earnings per share, (2) increase in revenues, (3) increase in cash
flow, (4) increase in cash flow from operations, (5) increase in cash flow
return, (6) return on net assets, (7) return on assets, (8) return on
investment,(9) return on capital, (10) return on equity, (11) economic value
added, (12) operating margin, (13) contribution margin, (14) net income,
(15) net income per share, (16) pretax earnings, (17) pretax earnings before
interest, (18) depreciation and amortization, (19) pretax operating earnings
after interest expense and before incentives, service fees, and extraordinary or
special items, (20) total stockholder return, (21) debt reduction, (22) market
share, (23) change in the fair market value of Stock, (24) operating income,
(25) amount of oil and natural gas reserves, (26) oil and natural gas reserve
additions, (27) cost of finding oil and natural gas reserves, (28) oil and
natural gas reserve replacement ratios, (29) oil and natural gas production
amounts, (30) oil and natural gas production sales amounts, (31) safety targets,
and (32) regulatory compliance. Such performance goals may be measured on a
generally accepted accounting principles (GAAP) or non-GAAP basis, and be based
solely by reference to the performance of the Company as a whole or any
subsidiary, division, business segment or business unit of the Company, or any
combination thereof or based upon the relative performance of other companies or
upon comparisons of any of the indicators of performance relative to a peer
group of other companies. Unless otherwise stated in an Award Agreement a
performance goal need not be based on an increase or positive result under a
particular business criterion and could include, for example, maintaining the
status quo or limiting economic losses (measured, in each case, by reference to
specific business criteria).

(B) Adjustments to Performance Goals. The Committee may provide that one or more
objectively determinable adjustments will be made to one or more of the
performance goals. Such adjustments may include one or more of the following:
(1) items related to a

 

6



--------------------------------------------------------------------------------

change in accounting principle; (2) items relating to financing activities;
(3) expenses for restructuring or productivity initiatives; (4) other
non-operating items; (5) items related to acquisitions; (6) items attributable
to the business operations of any entity acquired by the Company during the
applicable performance period; (7) items related to the disposal of a business
or segment of a business; (8) asset write downs; (9) items related to
discontinued operations that do not qualify as a segment of a business under
applicable accounting standards; (10) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the applicable
performance period; (11) any other items of significant income or expense which
are determined to be appropriate adjustments; (12) items relating to unusual or
extraordinary corporate transactions, events or developments, (13) items related
to amortization of acquired intangible assets; (14) items that are outside the
scope of the Company’s core, on-going business activities; (15) items relating
to changes in tax laws; (16) items relating to major licensing or partnership
arrangements; (17) items relating to asset impairment charges; (18) items
relating to gains or losses for litigation, arbitration and contractual
settlements; or (19) items relating to any other unusual or nonrecurring events
or changes in applicable law, accounting principles or business conditions
identified by the Committee.

(ii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards will be measured over
a performance period of up to ten years, as specified by the Committee.
Performance goals will be established not later than 90 days after the beginning
of any performance period, or at such other date as may be required or permitted
for “performance-based compensation” under section 162(m) of the Code.

(iii) Performance Award Pool. The Committee may establish a Performance Award
pool, which will be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool will be based upon the achievement of a performance goal
or goals based on one or more of the criteria set forth in Section 2.08(b)(i)
hereof during the given performance period, as specified by the Committee in
accordance with Section 2.08(b)(ii) hereof. The Committee may specify the amount
of the Performance Award pool as a percentage of any of such criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such criteria.

(iv) Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee will determine the amount, if any, of (A) the
Performance Award pool and the maximum amount of the potential Performance Award
payable to each Participant in the Performance Award pool, or (B) the amount of
the potential Performance Award otherwise payable to each Participant.
Settlement of such Performance Awards will be in cash, Stock, other Awards or
other property, in the discretion of the Committee. The Committee may reduce the
amount of any settlement otherwise to be made in connection with such
Performance Awards, but may not increase any such amount payable to a Covered
Employee in respect of a Performance Award subject to this Section 2.08(b). The
Committee will specify the circumstances in which such Performance Awards will
be paid or forfeited in the event of a Participant’s termination of employment
before the end of a performance period or settlement date.

(c) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards, or the achievement of performance goals
relating to Performance Awards under Section 2.08(b), will be made in writing in
the case of any Award intended to qualify as “performance-based compensation”
under section 162(m) of the Code. The Committee may not delegate any
responsibility relating to such Performance Awards.

ARTICLE III

PROVISIONS APPLICABLE TO AWARDS

Section 3.01 Term of Awards. Except as specified herein, the term of each Award
will be for such period as may be determined by the Committee; provided,
however, that in no event will the term of any Option or SAR exceed a period of
ten years (or such shorter term as may be required in respect of an ISO under
section 422 of the Code).

Section 3.02 Forfeiture Events. Awards under the Plan are subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Agreement that the Participant’s rights, payments and
benefits with respect to an Award will be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but will not be limited to, (i) termination of
employment or service for cause, (ii) violation of a material policy of the
Company or an Affiliate, (iii) breach of noncompetition, confidentiality or
other restrictive covenants that may apply to the Participant, (iv) other
conduct by the Participant that is detrimental to the business or reputation of
the Company or an Affiliate, or (v) a later determination that the vesting of,
or amount realized from, a Performance Award was based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria, whether or not the Participant caused or contributed to such material
inaccuracy. The Company will seek to recover any Award as required by the
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
any other “clawback” provision required by law or exchange listing standards.

 

7



--------------------------------------------------------------------------------

Section 3.03 No Rights as a Stockholder. No Participant (or other person having
rights pursuant to an Award) will have any of the rights of a stockholder of the
Company with respect to shares of Stock subject to an Award until the delivery
of such shares. Except as otherwise provided in Section 3.07, no adjustments
will be made for dividends or distributions (whether ordinary or extraordinary,
and whether in cash, shares of Stock, other securities or other property) on, or
other events relating to, shares of Stock subject to an Award for which the
record date is before the date such shares of Stock are delivered.

Section 3.04 Form and Timing of Payment under Awards; Deferrals. Subject to the
terms of this Plan and any applicable Award Agreement, payments to be made by
the Company or a subsidiary upon the exercise of an Option or SAR or settlement
of any other Award may be made in such forms as the Committee may determine,
including without limitation cash, Stock, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis; provided, however, that any such deferred payment will be set forth in
the Award Agreement or otherwise made in a manner that will not result in
additional taxes under section 409A of the Code. Except as otherwise provided
herein, the Committee may provide that the settlement of any Award be
accelerated, and cash paid in lieu of Stock in connection with such settlement
or upon occurrence of one or more specified events (in addition to a Change of
Control). Installment or deferred payments may be required by the Committee
(subject to Section 3.11, including the consent provisions thereof in the case
of any deferral of an outstanding Award not provided for in the existing Award
Agreement) or permitted at the election of the Participant on terms and
conditions established by the Committee and in compliance with the requirements
of section 409A of the Code.

Section 3.05 Existence of Plans and Awards. The existence of this Plan and the
Awards granted hereunder will not affect in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks where rights are superior to or
affect the Stock or the rights thereof or which are convertible into or
exchangeable for Stock, or the dissolution or liquidation of the Company or any
sale, lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.

Section 3.06 Change of Control.

(a) General. Except as otherwise provided in an Award Agreement, in connection
with a Change of Control the Committee may, acting in its sole discretion and
without the consent of any holder of an Award, accelerate the vesting, delivery
or exercisability of, or the lapse of restrictions or deemed satisfaction of
performance goals with respect to, any Award. The exercise of the Committee’s
discretion under the preceding sentence may vary among individual holders and
may vary among Awards. Unless otherwise provided in the applicable Award
Agreement and except as otherwise determined by the Committee, in the event of a
merger, consolidation, mandatory share exchange or other similar business
combination of the Company with or into any other entity (“successor entity”) or
any transaction in which another person or entity acquires all of the issued and
outstanding Stock, or all or substantially all of the assets of the Company,
outstanding Awards may be assumed or a substantially equivalent Award may be
substituted by such successor entity or a parent or subsidiary of such successor
entity, and such an assumption or substitution will not be deemed to violate
this Plan (including, without limitation, Section 2.02(f) or Section 2.03(c)),
or any provision of any Award Agreement.

(b) Options and SARs. Upon a Change of Control described in Section 1.02(g)(iii)
or (iv) (a “Covered Transaction”), the Committee, acting in its sole discretion,
may:

(i) Terminate and cancel any outstanding and unexercised Option or SAR,
immediately following which all rights of the holder thereunder will terminate,
provided that no Option or SAR may be terminated and canceled without the
consent of the holder before the expiration of ten (10) days following the later
of date on which the Option or SAR is exercisable or the date on which the
holder receives written notice of the Covered Transaction; or

(ii) Require the mandatory surrender to the Company any outstanding and
unexercised Option or SAR (irrespective of whether such Option or SAR is then
exercisable) at, preceding or following the time of the Covered Transaction,
upon which surrender the Committee will cancel such Option or SAR and pay to the
holder an amount of cash (or other consideration including securities or other
property) per share equal to the excess, if any, of the Fair Market Value of the
shares of Stock subject to the Option or SAR immediately prior to the Covered
Transaction (the “Change of Control Price”) over the exercise price of such
Option or SAR, provided, that, if the exercise price equals or exceeds the
Change of Control Price no amount will be payable upon surrender of the Option
or SAR.

(c) Dissolution or Liquidation. To the extent not previously exercised, settled
or assumed, Options, SARs and Performance Awards shall terminate immediately
prior to the dissolution or liquidation of the Company.

Section 3.07 Adjustments. The Committee may adjust the number of shares of Stock
authorized pursuant to Section 1.04(a) and will adjust (including, without
limitation, by payment of cash) the terms of any Awards (including, without
limitation, the number of shares of Stock covered by each Award, the type of
property to which the Award relates and the exercise price of any Award), in
such manner as it deems appropriate to prevent the enlargement or dilution of
rights, for any increase or decrease in the number of issued

 

8



--------------------------------------------------------------------------------

shares of Stock (or issuance of shares of stock other than shares of Stock)
resulting from a recapitalization, stock split, reverse stock split, stock
dividend, spinoff, splitup, combination, reclassification or exchange of shares
of Stock, merger, consolidation, rights offering, separation, reorganization or
any other change in the corporate structure or event, the Committee determines
affects the capitalization of the Company; provided, however, that no such
adjustment will be required if the Committee determines that such action would
cause an Award to fail to satisfy the conditions of an applicable exception from
the requirements of Section 409A or otherwise would subject a Participant to an
additional tax imposed under Section 409A in respect of an Award. After any
adjustment made pursuant to this Section 3.06, the number of shares of Stock
subject to each outstanding Award will be rounded down to the nearest whole
number as determined by the Committee.

Section 3.08 Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the former employing entity. The Committee may direct that the
substitute awards be made on such terms and conditions as the Committee
determines appropriate in the circumstances.

Section 3.09 Transferability of Awards. No Award (or any rights and obligations
thereunder) may be sold, exchanged, transferred or assigned, whether voluntarily
or involuntarily, other than by will or by the laws of descent and distribution,
and all such Awards (and any rights thereunder) will be exercisable during the
life of the Participant only by the Participant or the Participant’s legal
representative. Notwithstanding the preceding sentence, the Committee may
permit, under such terms and conditions that it deems appropriate in its sole
discretion, (a) that a Participant may transfer an Award in whole or in part
without payment of consideration to a member of the Participant’s immediate
family, to a trust established for the benefit of a member of the Participant’s
immediate family, or to a partnership whose only partners are members of the
Participant’s immediate family, or (b) that except as prohibited by Rule 16b-3,
a Participant may transfer all or a portion of an Award to a person for which
the Participant is entitled to a deduction for a “charitable contribution” under
section 170(a)(i) of the Code, provided in either case that no further transfer
by such permitted transferee will be permitted, and provided further that the
exercise of the Award remains the power and responsibility of the Participant or
his or her legal representative. Any sale, exchange, transfer or assignment
violation of the provisions of this Section 3.09 will be null and void. All of
the terms and conditions of this Plan and the Award Agreements will be binding
upon any permitted successors and assigns.

Section 3.10 Taxes. As a condition to the delivery of any shares Stock, other
property or cash pursuant to any Award or the lifting or lapse of restrictions
on any Award, or in connection with any other event that gives rise to a Federal
or other governmental tax withholding obligation on the part of the Company or
an Affiliate relating to an Award (including, without limitation, FICA tax),
(a) the Company or Affiliate may deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to the Participant, whether or not
pursuant to the Plan, (b) the Committee will be entitled to require that the
Participant remit cash to the Company or Affiliate (through payroll deduction or
otherwise) or (c) the Company or Affiliate may enter into any other suitable
arrangements to withhold, in each case in an amount sufficient in the opinion of
the Company or Affiliate to satisfy such withholding obligation. If the event
giving rise to the withholding obligation involves a transfer of shares of
Stock, then, at the discretion of the Committee, the Participant may satisfy the
withholding obligation by electing to have the Company withhold shares of Stock
(which withholding, unless otherwise provided in the applicable Award Agreement,
will be at a rate not in excess of the statutory minimum rate) or by tendering
previously owned shares of Stock, in each case having a Fair Market Value equal
to the amount of tax to be withheld (or by any other mechanism as may be
required or appropriate to conform with local tax and other rules). The Company
and any Affiliate is authorized to withhold from any Award granted, or any
payment relating to an Award under this Plan, including from a distribution of
Stock, amounts of withholding and other taxes due or potentially payable in
connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority includes, without
limitation, the authority to withhold or receive Stock or other property and to
make cash payments in respect thereof in satisfaction of a Participant’s tax
obligations, either on a mandatory or elective basis.

Section 3.11 Amendment, Modification and Termination. The Board may amend,
alter, suspend, discontinue or terminate this Plan or the Committee’s authority
to grant Awards under this Plan without the consent of the Company’s
stockholders; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board, (i) increase the number of shares of Stock
available for issuance under the Plan, (ii) expand the types of Awards under the
Plan, (iii) materially expand the class of individuals eligible to participate
in the Plan, (iv) materially extend the term of the Plan, or (v) otherwise
constitute a material change requirement stockholder approval under applicable
laws, policies or regulations or the applicable listing or other requirements of
the national securities exchange on which the shares of Stock are then listed,
then such amendment will be subject to stockholder approval; and provided
further, that the Board may condition any other amendment or modification on the
approval of the Company’s stockholders for any reason. No Board action under
this Section 3.11 may materially and adversely affect the rights of a
Participant under any outstanding Award held by such Participant immediately
prior to the effective time of such Board action.

 

9



--------------------------------------------------------------------------------

Section 3.12 Correction of Errors. Notwithstanding anything in this Plan or an
Award Agreement to the contrary, the Committee may amend an Award, to take
effective retroactively or otherwise, as deemed necessary or advisable for the
purpose of correcting errors occurring in connection with the grant or
documentation of an Award, including rescinding an Award erroneously granted,
including, but not limited to, an Award erroneously granted to an individual who
does not qualify as an Eligible Person on the date of grant of the Award. By
accepting an Award under the Plan, each Participant agrees to any amendment made
pursuant to this Section 3.12 to any Award made under the Plan without further
consideration or action.

Section 3.13 Limitation on Rights Conferred under Plan. Neither this Plan nor
any action taken hereunder may be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or an Affiliate, (ii) interfering in any way
with the right of the Company or an Affiliate to terminate any Eligible Person’s
or Participant’s employment or service relationship at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under this Plan
or to be treated uniformly with other Participants or employees or other service
providers, or (iv) conferring on a Participant any of the rights of a
stockholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award Agreement
and the Plan.

Section 3.14 Unfunded Status of Awards. This Plan is intended to constitute an
“unfunded” plan and nothing in the Plan or any Award Agreement will give the
Participant any rights that are greater than those of a general creditor of the
Company. The Plan will not constitute an “employee benefit plan” for purposes of
section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.

Section 3.15 Nonexclusivity of this Plan. Neither the adoption of this Plan by
the Board nor its submission to the stockholders of the Company for approval may
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable, including incentive arrangements and awards which do not qualify
under section 162(m) of the Code. Nothing contained in this Plan may be
construed to prevent the Company or an Affiliate from taking any corporate
action which is deemed by the Company or such Affiliate to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
this Plan or any Award made under this Plan. No employee, beneficiary or other
person will have any claim against the Company or any Subsidiary as a result of
any such action.

Section 3.16 Fractional Shares. No fractional shares of Stock will be issued or
delivered pursuant to this Plan or any Award. The Committee may determine
whether cash, other Awards or other property will be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
will be forfeited or otherwise eliminated.

Section 3.17 Severability. If any provision of this Plan is held to be illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining provisions hereof, but such provision will be fully severable and the
Plan will be construed and enforced as if the illegal or invalid provision had
never been included herein. If any of the terms or provisions of this Plan or
any Award agreement conflict with the requirements of Rule 16b-3 (as those terms
or provisions are applied to Eligible Persons who are subject to section 16(b)
of the Exchange Act) or section 422 of the Code (with respect to Incentive Stock
Options), then those conflicting terms or provisions will be deemed inoperative
to the extent they so conflict with the requirements of Rule 16b-3 (unless the
Board or the Committee, as appropriate, has expressly determined that the Plan
or such Award should not comply with Rule 16b-3) or section 422 of the Code.

Section 3.18 Governing Law. All questions arising with respect to the provisions
of the Plan and Awards shall be determined by application of the laws of the
State of Delaware, without giving effect to any conflict of law provisions
thereof, except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable federal and state laws and to the approval of any governmental
authority required in connection with the authorization, issuance, sale, or
delivery of such Stock.

Section 3.19 Conditions to Delivery of Stock. Nothing herein or in any Award
granted hereunder or any Award agreement will require the Company to issue any
shares with respect to any Award if that issuance would, in the opinion of
counsel for the Company, constitute a violation of the Securities Act or any
similar or superseding statute or statutes, any other applicable statute or
regulation, or the rules of any applicable securities exchange or securities
association, as then in effect.

Section 3.20 Special Provisions Related Section 409A of the Code. It is intended
that the payments and benefits provided under the Plan and any Award will either
be exempt from the application of, or comply with, the requirements of section
409A of the Code. The Plan and all Award Agreements will be construed in a
manner that effects such intent. Nevertheless, the tax treatment of the benefits
provided under the Plan or any Award is not warranted or guaranteed. Neither the
Company, its Affiliates, nor their respective directors, officers, employees or
advisers (other than in his or her capacity as a Participant) will be held
liable for any taxes, interest, penalties or other amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.

Section 3.21 Plan Establishment and Term. This Plan was adopted by the Board
approved by the Company’s stockholders on June 6, 2014. Awards may be granted
under this Plan no earlier than the Effective Date specified in Section 1.02(l),
and no Awards may be granted under this Plan on or after the tenth anniversary
of the Effective Date.

 

10